Exhibit 4
                                                                                                     USOORE40945E
(19) United States
(12) Reissued Patent                                                        (10) Patent Number:                       US RE40,945 E
       Hsu et al.                                                           (45) Date of Reissued Patent:                     Oct. 27, 2009

(54) INCREASING SCANNING RESOLUTION                                             (58) Field of Classification Search .................. 358/474,
       THROUGH DRIVING SYSTEM CONTROL                                                              358/497, 486, 475,509, 1.2, 505, 19, 483;
                                                                                                                            348/97; 347/252
(76) Inventors: Chuan-Yu Hsu, No. 26, Zhucun 2nd Rd,                                    See application file for complete search history.
                Hsinchu City 300 (TW); Chen-Hsiang
                Shih, 10F, No. 8, Lane 86, Heping Rd.,                          (56)                   References Cited
                Hsinchu City 300 (TW)                                                           U.S. PATENT DOCUMENTS
                                                                                       5,150,227 A * 9/1992 Koshiyouji et al. ......... 358/497
(21) Appl. No.: 11/357,895                                                             5,381,244 A * 1/1995 Kamiyama .................. 358,486
                                                                                       6.215,513 B1 * 4/2001 Ashikaga .......       ... 347,252
(22) Filed:     Feb. 17, 2006                                                    2001/0030687 A1 * 10, 2001 Kondo et al. .................. 348,97
                                                                                 2002/0097446 A1    7/2002 Lee ............................ 358,406
                 Related U.S. Patent Documents
Reissue of:                                                                     * cited by examiner
(64) Patent No.:           6,693,730                                            Primary Examiner Edward L. Coles
       Issued:             Feb. 17, 2004                                        Assistant Examiner Negussie Worku
       Appl. No.           09/518,117                                           (74) Attorney, Agent, or Firm—Stolowitz. Ford Cowger LLP
       Filed:              Mar. 3, 2000
                                                                                (57)                     ABSTRACT
(30)          Foreign Application Priority Data                                 A method of increasing the scanning resolution of a scanner
  Jan. 15, 2000     (TW) .......................................... 89.100599   through controlling its driving system. By Suitably adjusting
                                                                                the timing relationship between motor pulses and exposure
(51) Int. Cl.                                                                   pulses, a low-resolution driving system can produce a high
     H04N I/04                    (2006.01)                                     resolution image with no additional production cost
                                                                                incurred.
(52) U.S. Cl. ......................... 358/474; 358/1.2: 358/497;
             358/483; 358/530; 358/475; 348/97; 347/252                                         14 Claims, 2 Drawing Sheets




                                                                                                                                    O    O. O.




   MTP
U.S. Patent   Oct. 27, 2009        Sheet 1 of 2   US RE40,945 E




                          aN
                          He
                           1.
                          CC
                              1.
                          O
                              1.
                         St.                            CN
                          Vup                           c5
                          c5                            Lll
U.S. Patent    Oct. 27, 2009    Sheet 2 of 2   US RE40,945 E




               -2                                s

                                                 MTP

                                               - so

              DRIVING SYSTEM CONTROL



                                      10




                               FIG. 3
                                                     US RE40,945 E
                              1.                                                                    2
     INCREASING SCANNING RESOLUTION                                   ning resolution of a scanner. The system operates by adjust
     THROUGH DRIVING SYSTEM CONTROL                                   ing the timing relationship between motor pulse and shift
                                                                      gate clock pulse so that a low resolution driving system can
   Matter enclosed in heavy brackets         appears in the           achieve a high-resolution scanning.
original patent but forms no part of this reissue specifica              A second object of the invention is to provide a driving
tion; matter printed in italics indicates the additions               system capable of increasing scanning resolution without
made by reissue.                                                      increasing the production cost a scanner.
         BACKGROUND OF THE INVENTION                                     To achieve these and other advantages and in accordance
  1. Field of Invention                                               with the purpose of the invention, as embodied and broadly
                                                                 10
  The present invention relates to a method of controlling            described herein, the invention provides a method for
the Scanning resolution of a scanner. More particularly, the          increasing the scanning resolution of a scanner through con
present invention relates to a method of increasing the scan          trol of its driving system. Shift gate clock pulses for the
ning resolution of a scanner through control of its driving           charge-coupled device of a scanner are provided so that one
system.                                                               clock pulse cycle is a period of exposure of the charge
                                                                 15
   2. Description of Related Art                                      coupled device. Motor pulses are also provided. However,
   Due to the many recent advances in computer multimedia             one motor pulse cycle is equivalent to a multiple of shiftgate
technologies, image-processing techniques have gone for               clock pulse cycles.
ward a giant step, leading to some innovative designs for                In a second embodiment, a method for increasing the
computer peripheral products such as a scanner. In a few              scanning resolution of a scanner through controlling its driv
years time, the Scanner has developed from a palm-top                 ing system is provided. Motor pulse signals are Supplied to
device capable of scanning only black and white pixels to a           the driving motor of the scanner. In addition, shift gate clock
full-color high-resolution Scanning system. In general, the           pulses are Supplied to the charge-coupled device of the scan
resolution of a scanner along the horizontal axis depends on          ner. The motor pulses and the shift gate clock pulses are
the density of its charge-coupled device (CCD) while the         25   adjusted so that multiple motor pulses are emitted for every
resolution of the scanner along the vertical axis depends on          shift gate clock pulse going to the charge-coupled device.
the level of precision of its driving system.                            It is to be understood that both the foregoing general
   To increase resolution along the vertical axis, the follow         description and the following detailed description are
ing methods are conventionally adopted:                               exemplary, and are intended to provide further explanation
   (a) Driving System Modification:                              30   of the invention as claimed.
   FIG. 1 is a timing diagram showing shift gate clock (SH)
pulse and motor pulse (MTP) provided by the driving system                  BRIEF DESCRIPTION OF THE DRAWINGS
of a conventional scanner. As shown in FIG. 1, one SH pulse              The accompanying drawings are included to provide a
period is represented by T1, which is the time needed to              further understanding of the invention, and are incorporated
expose a scanner's CCD once. Typically, a period T1 is           35   in and constitute a part of this specification. The drawings
about 10 ms. The motor pulses are signals for controlling the         illustrate embodiments of the invention and, together with
forward rotation of a stepper motor. In general, the Smaller          the description, serve to explain the principles of the inven
the stepping angle of the stepper motor, the higher the reso          tion. In the drawings,
lution of the Scanner is. Hence, by using a stepper motor                FIG. 1 is a timing diagram showing the shift gate clock
having a small stepping angle, a high Scanning resolution        40   pulse and the motor pulse provided by the driving system of
can be obtained. However, the cost of making a stepper                a conventional scanner;
motor with a small stepping angle is relatively high.
   In addition, when the Scanner is performing low resolu                FIG. 2 is a timing diagram showing the shift gate clock
tion Scanning operations, pulsing rate or pulse per second            pulse and the motor pulse provided by the driving system of
(PPS) of the stepper motor increases, leading to a low           45
                                                                      a scanner according to this invention; and
torque. Low torque increases the probability of stepping                 FIG. 3 is a schematic diagram of the driving system con
loss, thereby resulting in distortion of the Scanned image.           trol according to the present invention.
   (b) Pixel Compensation:                                                      DESCRIPTION OF THE PREFERRED
   This method relies on displaying an image formed on the                             EMBODIMENTS
CCD in a single exposure twice on a screen in each exposure      50
cycle. Hence, resolution is doubled. However, the image                  Reference will now be made in detail to the present pre
thus obtained is no longer the real optical resolution.               ferred embodiments of the invention, examples of which are
   (c) Micro-stepping Motion Control:                                 illustrated in the accompanying drawings. Wherever
   This method relies on the addition of an external driving          possible, the same reference numbers are used in the draw
circuit so that the original stepper motor is changed to a       55   ings and the description to refer to the same or like parts.
stepper motor capable of stepping forward in /2, 4 or /8 of a            In order to increase scanning resolution of the vertical
step each time. Through the reduction of each forward step,           axis, Scanner manufacturers often stress the importance of
resolution along the vertical axis is increased. However, the         controlling the stepper motor in their research so that stepper
minimum micro-step that can be driven is ultimately limited           motors capable of having ever-decreasing steps and ever
by the external circuit. Moreover, when an ordinary step is      60   increasing stability are provided. However, they always
Subdivided into too many micro-steps, control becomes very            come up against a limitation when designing the driving
difficult. The outcome is that distortion of the scanned image        system of their scanners.
is unavoidable.                                                          In this invention, the scanning resolution of a scanner is
                                                                      increased by reducing motor pulse cycles per period. By
            SUMMARY OF THE INVENTION                             65   reducing the number of motor pulse cycles per period, a
  Accordingly, one object of the present invention is to pro          plurality of shift gate clock pulses are generated for each
vide a drive control system capable of increasing the scan            forward step taken by the stepper motor.
                                                             US RE40,945 E
                              3                                                                           4
   FIG. 2 is a timing diagram showing the shift gate clock                     Exposure time: 10 ms
pulse and the motor pulse provided by the driving system of                    Scanning mode: Grey Scale
a scanner according to this invention. As shown in FIG. 2, a                   Optical resolution: 600 (horizontal axis) dpi
single motor pulse is emitted for every two shift gate clock
pulses. Here, a shift gate clock pulse Submitted to the                                                        TABLE 3
charge-coupled device (CCD) still has a duration T1.
However, two shift gate clock pulses are generated for each                                     Driving System according to this invention
motor pulse, and thus two scanning operations are carried                      Resolution                                Number of     Pulse Per Second
out within each motor pulse cycle. Hence, near optical reso                   (Vertical Axis)      Motor Pulse Cycle      Exposures          (PPS)
lution of the scanners can be obtained without incurring                10
                                                                                  75 dpi.                  8                  1              800
additional cost for producing the Scanner.                                       600 dpi                   1                  1              100
   FIG. 3 is a schematic diagram of a scanner showing the                       1200 dpi.                  1                  2               50
driving system control 10 sending the motor pulse (MTP) 50                      2400 dpi.                  1                  4               25
to the motor 30 and shift gate clock pulse (SH) 40 to the
CCD20 according to this invention.                                      15
                                                                                In Table 3, the stepper motor in the driving system uses
   Tables 1, 2 and 3 below illustrate the improvement in                     the original design and operates according to a 600 dpi
scanning resolution resulting from a modification of the                     specification. In other words, the stepper motor Steps
driving system in a conventional scanner.                                    through 600 increments to move forward an inch. To attain a
   Exposure time: 10 ms                                                      higher resolution of 1200 dpi in the vertical axis, pulse cycle
   Scanning mode: Grey Scale                                                 of the stepper motor is increased so that CCD exposures are
   Optical resolution: 600 (horizontal axis) dpi                             conducted twice within each motor pulse cycle. When reso
                                                                             lution of the vertical axis is increased to 2400 dpi, pulse
                                                                             cycle of the stepper motor is further increased so that CCD
                                TABLE 1.                                     exposures are conducted four times within each motor pulse
                            Original design                             25   cycle.
                                                                                In Summary, this invention provides a method of increas
  Resolution                            Number of    Pulse Per Second        ing scanning resolution by Suitably adjusting the timing rela
 (Vertical Axis)   Motor Pulse Cycle    Exposures         (PPS)              tionship between the motor pulse and the shift gate clock
     75 dpi.              8                   1            800
                                                                             pulse that controls the number of CCD exposures. Hence, a
    600 dpi               1                   1            100          30   low-resolution driving system is capable of producing a
   1200 dpi.              O.S                 1             50               high-resolution scanning. A second advantage of this inven
   2400 dpi.               X                  X             X                tion is that scanning resolution is improved without incur
                                                                             ring additional cost in producing the scanner.
   In Table 1, the stepper motor in the driving system oper                     It will be apparent to those skilled in the art that various
                                                                             modifications and variations can be made to the structure of
ates according to a 600 dpi specification. In other words, the          35
                                                                             the present invention without departing from the scope or
stepper motor steps through 600 increments to move forward                   spirit of the invention. In view of the foregoing, it is intended
an inch. To attain a higher resolution of 1200 dpi in the                    that the present invention cover modifications and variations
Vertical axis, the motor must step forward half a step at a                  of this invention provided they fall within the scope of the
time. However, to attain an even higher resolution Such as                   following claims and their equivalents.
2400 dpi is almost impossible unless a driving circuit                  40
                                                                               What is claimed is:
capable of driving the stepper motor forward through one                        1. A method of increasing scanning resolution of a scan
quarter of the original micro-step is available.                             ner through controlling its driving system, comprising the
   Exposure time: 10 ms                                                      steps of:
   Scanning mode: Grey Scale                                            45     providing shift gate clock pulses to a charge-coupled
   Optical resolution: 600 (horizontal axis) dpi                                   device Such that one shift gate clock pulse period corre
                                                                                   sponds to an exposure cycle for the charge-coupled
                                TABLE 2                                            device; and
                      Change in the driving System
                                                                               providing motor pulses to a motor Such that one motor
                                                                        50       pulse period corresponds to a plurality of exposure
  Resolution                            Number of    Pulse Per Second            cycles for the charge-coupled device.
 (Vertical Axis)   Motor Pulse Cycle    Exposures         (PPS)                2. The method of claim 1, wherein the motor includes a
     75 dpi.             16                   1           1600               stepper motor.
    600 dpi               2                   1            2OO                 3. A method of increasing scanning resolution of a scan
   1200 dpi.              1                   1            1OO          55   ner through controlling its driving system, comprising the
   2400 dpi.              O.S                 1             50               steps of:
                                                                               providing motor pulse signals to a driving motor of the
   In Table 2, the stepper motor in the driving system has                         SCanner,
changed so that the motor now operates according to a 1200                     providing shift gate clock pulse signals to a charge
dpi specification. In other words, the stepper motor steps              60        coupled device of the scanner; and
through 1200 increments to move forward an inch. To attain                     adjusting a timing relationship between the motor pulse
a higher resolution of 2400 dpi in the vertical axis, the motor                   and the shift gate clock pulse Such that one motor pulse
must step forward half a step at a time. However, when the                        cycle corresponds to a plurality of shiftgate clock pulse
scanner is performing a low-resolution scanning operation,                        cycles.
the number of pulses per second (PPS) is greatly increased.             65     4. The method of claim 3, wherein one shift gate clock
Since torque produced by the stepper motor drops when PPS                    cycle corresponds to an exposure cycle for the charge
is increased, distortion of the Scanned image may occur.                     coupled device.
                                                       US RE40,945 E
                               5                                                                   6
  5. The method of claim 3, wherein the motor includes a                   10. The apparatus of claim 8, wherein the motor com
stepper motor.                                                          prises a stepper motor.
  6. The method of claim I, firther comprising providing                   11. The apparatus of claim 8, wherein said driving con
motor pulses to a motor such that One motor pulse period                troller is filrther adapted to:
corresponds to two exposure cycles for the charge-coupled          5
device.                                                                    adjust a timing relationship between the motor pulse and
   7. The method of claim 3, filrther comprising adjusting a                  the shift gate clock pulse such that one motor pulse
timing relationship between the motor pulse and the shift                     cycle corresponds to two shiftgate clock pulse cycles.
gate clock pulse such that one motor pulse cycle corresponds               12. An apparatus, Comprising:
to four shift gate clock pulse cycles.                             10      a scanner driving system of a scanner, adapted to:
   8. An apparatus, comprising:                                            provide shift gate clock pulses to a charge-coupled device
   a driving controller of a scanning device having a driving                 of the scanner such that one shift gate clock pulse
      motor and a charge-coupled device, said driving con                    period corresponds to an exposure cycle for the charge
      troller adapted to:                                                     coupled device, and
   provide motor pulse signals to the driving motor,               15
   provide shift gate clock pulse signals to the charge                    provide motor pulses to a motor of the scanner such that
      coupled device, and                                                     One motor pulse period corresponds to a plurality of
   adjust a timing relationship between the motor pulse and                   exposure cycles for the charge-coupled device.
      the shift gate clock pulse such that one motor pulse                 13. The apparatus of claim 12, wherein the motor com
      cycle corresponds to a plurality of shift gate clock pulse        prises a stepper motor.
      cycles.                                                              14. The apparatus of claim 12, wherein said scanner driv
   9. The apparatus of claim 8, wherein said driving control            ing system is firther adapted to:
ler is further adapted to:                                                provide motor pulses to a motor of the scanner such that
   adjust the timing relationship between the motor pulse                     One motor pulse period corresponds to four exposure
      and the shift gate clock pulse such that one shift gate      25         cycles for the charge-coupled device.
      clock cycle corresponds to an exposure cycle for the
      charge-coupled device.                                                                  k   k   k   k   k
